Citation Nr: 0007755	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1997 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which it was held 
that new and material evidence had not been received to 
reopen previously-denied claims for service connection for a 
skin disorder, a lower back disorder, and PTSD.  In a May 
1998 Board remand, it was held, inter alia, that the claim 
for service connection for a skin disorder, claimed as a 
residual of Agent Orange exposure, had been reopened by 
virtue of a change in VA regulation.  The actions requested 
by the Board in its remand have been accomplished, and the 
case is again before the Board for appellate review.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disorder is discussed in the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
to include PTSD, was denied most recently by VA, prior to the 
current adjudication process, in a rating action rendered by 
the RO in October 1994, wherein it was held that new and 
material evidence had not been received so as to warrant the 
reopening of that claim.  The veteran was notified of the 
October 1994 decision, and of appellate rights and 
procedures, but did not perfect a timely appeal.

2.  The evidence received since October 1994, with regard to 
the question of service connection for an acquired 
psychiatric disorder, to include PTSD, is not new.


3.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure, has 
been developed.

4.  An inservice skin problem was acute and transitory, and 
was resolved without apparent residuals.

5.  Post-service skin problems are not shown to be related to 
service, or to any inservice exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision, wherein new and 
material evidence with regard to a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, was found not to have been received, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's October 1994 
rating decision, wherein new and material evidence with 
regard to a claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was found not to have 
been received, does not serve to reopen that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A skin disorder was not incurred in or aggravated by 
wartime service, nor may it be presumed to be a residual of 
Agent Orange exposure.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (e) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, to Include Post-Traumatic 
Stress Disorder (PTSD)

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that 

materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).  In addition, see 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), wherein 
the Court held that a three-step analysis is necessary, in 
that it must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for a psychiatric 
disorder, to include PTSD, was first denied by VA in a 
decision rendered by the Board in April 1988, following 
review of evidence that included the veteran's service 
medical records, the reports of VA treatment and 
examinations, and the transcript of a March 1987 personal 
hearing.  The Board noted that the veteran's service medical 
records contained no findings of any psychiatric disorder, 
and that he had not apparently received any psychiatric 
treatment since his separation from service.  The Board also 
noted that the report of a March 1986 VA examination 
indicated findings by the examiner to the effect that the 
veteran most likely had a paranoid personality disorder, and 
that a diagnosis of PTSD was ruled out.  The Board, in 
denying the veteran's claim, found that no psychiatric 
symptoms had been objectively demonstrated during service or 
for many years thereafter, and that he did not have PTSD.

The Board again considered the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, in April 1990.  The Board noted that this issue had 
been the subject of a previous Board determination, and that 
the question before it was whether the claim could be 
reopened on the basis of receipt by VA of new and material 
evidence.  The Board observed that the evidence received 
since April 1988 included a report of VA hospitalization in 
April 1988; lay statements dated in May 1988 to the effect 
that the veteran had been hospitalized for 

a sleeping disorder; and VA treatment records dated in 1987 
and 1988 pertaining to various disabilities and which 
included an October 1988 mental status examination, the 
report of which noted that no psychotic symptoms were 
reported, and that his history was consistent with PTSD, but 
that inconsistencies in his social history raised the 
possibility of malingering.  In addition, lay statements 
submitted on the veteran's behalf in May 1989 included a 
report that he had flashbacks of his Vietnam experiences, 
that he had withdrawn from his family and friends, and that 
he had guilt feelings.  The Board found that the evidence 
received since April 1988 did not demonstrate that he had a 
psychiatric disorder or PTSD, and accordingly held that the 
claim had not been reopened.

The question of service connection for a mental disorder was 
next consider by VA in December 1993, at which time the RO 
considered evidence that included the report of an August 
1990 private evaluation and the report of a November 1993 VA 
examination.  The report of the latter examination indicates 
that neither PTSD nor any "major mental illness" was shown; 
the diagnosis was schizoid personality.  The RO accordingly 
found that this evidence was cumulative and redundant, and 
concluded that the question of service connection for PTSD 
had not been reopened.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter from the RO dated on December 17, 1993.  No 
disagreement therewith was received within the statutory one-
year period for such action.

In October 1994, the RO again considered the question of 
whether new and material evidence had been received so as to 
warrant the reopening of the veteran's claim for service 
connection for PTSD, and again answered that question in the 
negative.  The RO noted that attempts to obtain records from 
health care providers identified by the veteran were 
unsuccessful, and that in essence no additional evidence had 
been received since December 1993.  The veteran was notified 
of this adverse determination, and of appellate rights and 
procedures, by means of a letter from the RO dated on October 
13, 1994.  He submitted a timely Notice of Disagreement, and 
was furnished with a Statement of the Case in March 1995.  
The veteran did not perfect his appeal, by means of 
submission of a Substantive Appeal, within the 

remainder of the statutory one-year period for such action.  
The RO's October 1994 rating decision is accordingly final 
and, as indicated above, can be reopened only upon the 
receipt by VA of evidence that is both new and material.

The evidence received since October 1994 consists primarily 
of medical records that had previously been associated with 
the veteran's claims folder, and statements by him in which 
he reiterates his prior assertions, to the effect that he has 
PTSD as a result of his service in the Republic of Vietnam.  
The duplicative medical evidence, which had previously been 
of record, is clearly not new.  Likewise, the veteran's 
statements are not new, in the sense that these statements 
present new information or legal theories; to the contrary, 
they are cumulative of contentions and allegations that had 
been considered by VA in at least one of its previous 
decisions or rating actions.  

In brief, the evidence received by VA since the October 1994 
rating decision does not serve to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  Concomitantly, in view of the fact that the 
veteran's claim has not been reopened, the question of 
whether this claim is well grounded is immaterial, and need 
not be addressed.


II.  Entitlement to Service Connection for a Skin Disorder, 
Claimed as a Residual of Agent Orange Exposure

With regard to the veteran's claim for service connection for 
a skin disorder, claimed as a residual of exposure to Agent 
Orange, the Board finds that it is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  


The veteran contends, in essence, that his current skin 
problems were initially manifested during service, that they 
are the result of his inservice exposure to Agent Orange, and 
that service connection for these problems should be granted.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

The report of the veteran's service entrance medical 
examination, dated in October 1965, shows that his skin was 
clinically evaluated as normal.  A service treatment record 
dated in November 1966 shows that he complained of a skin 
rash and itching, in conjunction with complaints of a sore 
throat and backache; the diagnosis was mild pharyngitis.  A 
September 1968 treatment record shows that he was seen for a 
vesicular lesion on his penis, and indicates that it 
"[a]ppear[ed] like herpes infection."  The report of his 
separation medical examination, however, dated in November 
1968, shows that his skin was again clinically evaluated as 
normal, and does not indicate any complaints of skin 
problems, or history thereof.  Likewise, a report of medical 
history prepared by the veteran in November 1968, in 
conjunction with his service separation medical examination, 
shows that he specifically denied having, or ever having had, 
"skin diseases."

The post-service medical evidence shows that the veteran was 
accorded treatment on several occasions for complaints 
relating to several different skin problems.  This evidence, 
however, does not demonstrate that these problems were deemed 
by health care providers to have been either initially 
manifested during the veteran's period of active service, or 
that the post-service manifestation of these problems was in 
any manner related to his service.  See 38 C.F.R. § 3.303(d) 
(1999).  

Similarly, the evidence does not demonstrate that the 
veteran's post-service skin problems are due to inservice 
exposure to Agent Orange.  Pertinent regulations, set forth 
at 38 C.F.R. § 3.309(e) (1999), identify specific disorders 
for which service connection will be granted on the basis 
that such disorders are associated with exposure to certain 
herbicide agents (such as Agent Orange).  The enumerated 
disorders include "[c]hloracne or other acneform disease 
consistent with chloracne"; 

no other skin disorders are identified in the regulation as 
being afforded the service connection presumptions furnished 
claimants in 38 C.F.R. § 3.309(e).  While the clinical record 
indicates the presence of skin problems that have been 
identified variously as a rash, intertrigo, lichenfied 
plaque, jock rot, and fungal dermatitis, the evidence does 
not demonstrate that either chloracne, or any other acneform 
disease that is consistent with chloracne, has been 
diagnosed.  In fact, the medical record shows that a link 
between Agent Orange exposure and the veteran's skin problems 
has been specifically rejected; the report of May 1983 VA 
treatment indicates a finding by the attending physician that 
"[s]kin disease [is] not related to Agent Orange."  In the 
absence of evidence that chloracne is manifested, the service 
connection presumptions provided in 38 C.F.R. § 3.309(e) are 
not available.  The evidence also does not indicate that the 
veteran's current skin problems are in any manner related to 
Agent Orange exposure.

In brief, the evidence does not demonstrate that the 
veteran's skin disorder is a residual of Agent Orange 
exposure, or that it was either incurred in or aggravated by 
service; see Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
The veteran's claim for service connection for a skin 
disorder, as a residual of exposure to Agent Orange, 
accordingly fails.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD; the benefits sought as 
to that claim remain denied.  Service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure, is 
denied.



REMAND

As indicated above, the veteran is also seeking service 
connection for a low back disorder.  This claim has been 
denied on previous occasions by VA, and is currently on 
appeal with regard to the question of whether new and 
material evidence has been received so as to reopen that 
issue.

Following the most recent review of this matter by the RO, in 
July 1999, the veteran forwarded to VA private medical 
records that pertain to treatment accorded him in 1994 and 
1996 for his low back problems.  These records have not been 
considered by the RO; likewise, there is no waiver by either 
the veteran or his accredited representative of such review.  
See 38 C.F.R. § 20.1304 (c) (1999).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should review the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for a low back 
disorder.  In so doing, the RO should 
consider all pertinent evidence received 
since the most recent final denial of 
that question in October 1994, to include 
the private outpatient treatment records 
dated in 1994 and 1996. 

2.  If, following such review, the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.  The 
case should then be returned to the Board 
for further review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process concerns as to whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a low back disorder.  No inferences as to the 
ultimate disposition of this claim should be drawn.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



